[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The motion to recuse is DENIED.
The court finds that the parties and their counsel waived recusal in open court and agreed that the court would pre-try the case in chambers in their presence. (See Transcript dated 8/1/95, pages 7-10). The settlement efforts were unsuccessful.
The parties were not prejudiced in any way by the chambers conference held during the trial on August 1, 1995. Timm v.Timm, 195 Conn. 202. p. 204 (1985).
The plaintiffs claim for attorneys fees is denied and each party shall be responsible for their own fees.
BY THE COURT CT Page 12392
Honorable Romeo G. Petroni Judge of the Superior Court